Citation Nr: 1444384	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981, with more than 16 years of subsequent service with the Puerto Rico Army National Guard (PRNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled to testify at a Travel Board hearing in February 2010; however, in January 2010 he submitted a statement in which he cancelled that request.  Thus, the request for a hearing is considered withdrawn.   

In July 2011 the Board remanded the case for additional development.  In July 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2013 and in September 2013 the Board requested another VHA opinion, which was received in November 2013.  The same month, the Board requested an addendum opinion and such opinion was received in January 2014.  In February 2014, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him copies of all of the opinions and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In June 2014, the Veteran's representative requested a 90-day stay, and on June 18, 2014, the Board granted that motion.  Ninety days have passed and no additional evidence was submitted.  Accordingly, the Board will proceed with the consideration of the case.

The issues of entitlement to service connection for headaches and psychiatric symptoms as secondary to tinnitus were raised by the Veteran in a submission dated December 2012 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not have a hearing loss disability for VA purposes on separation from service and the probative evidence fails to link the Veteran's current hearing loss to service.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA and private treatment records, and lay statements have been obtained.  Current VA treatment records have been obtained pursuant to the July 2011 Board remand.

Also pursuant to the July 2011 Board remand, the Veteran was provided with a VA examination in November 2012, as well as a medical opinion based on record review dated in June 2013.  The Board requested a VHA opinion by an otolaryngologist and in August 2013 received an opinion by an audiologist.  The Board resubmitted the request and in November 2013 received an opinion from an otolaryngologist.  The Board requested an addendum opinion and such opinion was received in January 2014.  The Board finds that the medical opinion evidence is adequate in order to evaluate the Veteran's bilateral hearing loss claim as the opinions are based on physical examination and/or review of the claims file, and contain clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board thus finds that the AOJ substantially complied with the July 2011 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his bilateral hearing loss and tinnitus both resulted from exposure to excessive noise in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Exposure to excessive noise in service

The Veteran reported in a December 2012 statement that he had noise exposure in service from explosions and close proximity to tankers, munitions and exercises.  The Veteran's DD Form 214 shows that his list of decorations included sharpshooter, rifle sharpshooter, and hand grenade.  The Veteran's primary specialties included MANPADS (Man-Portable Air Defense System, comprised of shoulder-launched surface-to-air missiles) Crewman, and ADA Short Range MSL (missile).  Such decorations and specialty duties indicate that excessive noise exposure would be consistent with the time, place, and circumstances of his service.  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to excessive noise in service.

B.  Tinnitus

In a December 2012 statement the Veteran reported that he began experiencing continuous uncomfortable ringing in his ears during service.  He further stated that that the repercussions of his exposure to excessive noise in service, including the ringing, had continued to the present time.

In a November 2006 VA treatment record, the Veteran reported moderate periodic bilateral tinnitus, described as a high frequency noise.  The only noise exposure reported by the Veteran at this audiological consult was four years of military artillery noise.  In a September 2011 evaluation by a private audiologist, the Veteran complained of intermittent tinnitus and reported no occupational or noise exposure other than military.  The private audiologist recommended tinnitus management strategies.  Thus, the medical evidence of record confirms a current diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  

The November 2012 VA examiner noted that the Veteran reported recurrent tinnitus since the 1980s and opined that the tinnitus is at least as likely as not related to his current hearing loss.  However, the VA examiner did not opine on whether the tinnitus is related to in-service noise exposure.

The VA audiologist who provided the June 2013 VA medical opinion based on record review opined that it is unlikely that his current tinnitus was caused by or a result of his military noise exposure, because the STRs show no complaint, diagnosis, or treatment for tinnitus during active duty.  

The August 2013 VHA opinion from an audiologist found that "[t]here is no audiological support for the tinnitus claim (i.e. hearing loss).  There is no reported tinnitus during service.  ...The examiner cannot be 50% or more certain tinnitus resulted during service or secondary to military noise exposure."  

The November 2013 VHA opinion from an otolaryngologist found that it is not at least as likely as not that the Veteran's tinnitus resulted from one or more incidents in service or had its onset in service.  He stated that tinnitus occurs as the result of damage to the inner ear and hearing nerve and many factors can play a role in the development of tinnitus and the evidence indicated that the Veteran did not experience an acoustic trauma during service.  In a January 2014 addendum opinion, the same specialist cites to the Veteran's December 2012 report of continuous uncomfortable ringing in the ears in service.  However, he opined that "contemporaneous medical records do not support a connection" between the Veteran's tinnitus and any incidents in service.

All of these opinions rely on a lack of contemporaneous medical records showing tinnitus in service.  However, the lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The opinions fail to explain why they discounted the Veteran's competent and credible report of ringing in the ears in service.  Thus, these opinions are not adequate with respect to tinnitus and are not entitled to probative weight.  Nieves-Rodriguez; Stefl.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes tinnitus in service that supports the later diagnosis by private and VA physicians.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

C.  Bilateral hearing loss 

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

His STRs include audiometer readings at enlistment into active duty (June 1978), and on four occasions while in the PRNG (May 1982, April 1986, July 1990, and May 1994):

June 1978


HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
5
20
LEFT
40
30
20
15
15
 
May 1982


HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
5
5
10
10
 
Apr. 1986


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
25
25
25
25
 
July 1990


HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
15
25
LEFT
35
25
25
30
30
 
May 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
15
20
10
15
30

In Reports of Medical Examination dated June 1978, May 1982, April 1986, July 1990, and May 1994, clinicians found that the Veteran's ears were normal.  He did complain of, and was diagnosed with, left ear pain in a July 1991 sick slip.

The record contains three audiograms following his PRNG service.  A November 2006 VA audiological consult includes audiometer readings: 

Nov. 2006


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
30
LEFT
5
5
5
15
45

The VA audiologist conducting this consult diagnosed the Veteran with mild sensorineural hearing loss (SNHL) from 4000 Hz to 6000 Hz in the right ear, and moderate SNHL from 4000 Hz to 6000 Hz in the left ear.

In September 2011, a private audiologist conducted an audiogram:

Sept. 2011


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
40
LEFT
30
20
20
45
55

He diagnosed the Veteran with bilateral SNHL with the left ear more affected and a notch at 4000 Hz in both ears.

At the November 2012 VA examination the examiner found that the Veteran had word recognition scores, using the Maryland CNC test, of 100% bilaterally.  The examiner diagnosed the Veteran with SNHL bilaterally.  Audiometer readings were: 

Nov. 2012


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
15
10
5
35
55

These records show that the Veteran has current hearing loss for VA purposes bilaterally.  The remaining inquiry is whether the Veteran's hearing loss is related to his service.  

The Veteran reported in his December 2012 statement that he began experiencing hearing loss in his ears during service.  However, this statement made in the context of his current claim and appeal is inconsistent with those made during service.  In its capacity as a finder of fact, the Board does not find the Veteran is credible as to this report of the onset of hearing loss symptoms.  In a May 1982 Report of Medical History (Report), he reported that he did not know whether he had hearing loss or ear trouble.  But in Reports dated April 1986 and May 1994, he reported that he did not have, and had never had, hearing loss.  In a July 1990 Report, he reported that he did not know whether he had hearing loss.  In his April 1986, July 1990, and May 1994 Reports, the Veteran denied any presence or history of ear trouble.  As between his reports made contemporaneous to service, where there is no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and his reports made in the context of seeking monetary benefits from VA, the Board finds the reports made during service to be more probative.  The inconsistency in the present report compared to the in-service reports is the basis for the Board's finding that his present report is not credible.  Caluza.

The record contains four medical opinions and one addendum opinion, all of which find that the Veteran's current hearing loss is not related to service.

The November 2012 VA examiner opined that it was not as least as likely as not that the Veteran's hearing loss is caused by or a result of an event in military service.  The examiner explained that though hearing loss was present at 500 Hz on the entrance audiogram in 1978, an audiogram made in May 1982, shortly after separation from active duty, showed normal hearing.  He acknowledged that many audiograms dated after 1982 show hearing loss mainly in the left ear but at that time the Veteran was in the PRNG and not on active duty service.  

In June 2013 a VA audiologist provided a negative medical nexus opinion based on record review.  The rationale provided was that there are no complaints, diagnosis, or treatment for hearing loss in the STRs during the Veteran's period of active duty.  The lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan.  However, here the VA audiologist went on to state that the audiograms in service showed no significant threshold shift between enlistment and separation, even considering the mild hearing loss at 500 Hz on the enlistment examination.  Finally, the audiologist explained that the Institute of Medicine (2006) reported that: 

based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of active duty military service, to include military noise exposure.

The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.

In August 2013 a VHA audiologist submitted a medical opinion based on record review.  She also opined that, though the Veteran was exposed to high risk noise levels in service, the evidence shows that the noise exposure did not result in hearing loss.  She explained that the Veteran "had normal auditory thresholds during active duty service and no significant threshold shift beyond normal progression and re-test variability.  Although there was some fluctuation in his auditory thresholds during his reserve time, [he] had normal auditory thresholds in 1994 and 2006, some 18 years after military noise exposure."  She cited to the same Institute of Medicine report finding that "delayed post-exposure noise induced hearing loss (NIHL) is not likely."  For the same reasons cited above, the Board finds that this opinion is probative.  Prejean; Stefl; Nieves-Rodriguez.

In November 2013, a VA otolaryngologist provided a similar opinion.  He added that in cases of "permanent hearing loss after exposure to brief, periodic, and intense bursts of loud noise (acoustic trauma) [people] typically report immediate and painful loss of hearing.  The injury is due to a physical disruption of the basilar membrane from supporting structures within the cochlea."  On the other hand, NIHL "has a more insidious onset, occurring gradually over many years of exposure to loud noise."  Because here, there is no objective report of any such "sudden painful loss of hearing and [the Veteran] also had normal audiometric evaluations upon discharge from the service[, the evidence] definitely rules out the possibility that he experienced an acoustic trauma during his military service."  In January 2014 the same otolaryngologist provided an addendum opinion finding that the July 1991 treatment record from PRNG service showing an ear complaint was related to a contemporaneously noted head cold or pharyngitis, and was not related to hearing loss.  For the same reasons cited above, the Board finds that this opinion is probative.  Prejean; Stefl; Nieves-Rodriguez.

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any evidence linking his hearing loss to service, aside from his own lay assertions, which the Board has found to be not credible as to onset of symptoms.  Although the basic principle that symptoms of decreased hearing are within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's bilateral hearing loss is related to service cannot be determined by mere observation alone.  The Board finds that determining that noise exposure in service caused current hearing loss is not within the realm of knowledge of a non-expert given the in-service and post-service audiometric readings.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his bilateral hearing loss is related to in-service excessive noise exposure.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.

Here, the medical opinion evidence is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that the current bilateral hearing loss is related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


